DETAILED ACTION
Amendment filed on 10/08/2021 has been entered.
Claims 2-17 are presented for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-5, 8-13,15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Pub. U.S. 2020/0020404).
Regarding claims 2, 10, Kim discloses a memory device (Figure 5C), comprising:  
a string of cells (Figure 5C, NS)comprising a top selection cell (Figure 5C, DST), a dummy memory cell (Figure 5C, DMC) , and memory cells (Figure 5C, MC, [0070]); and 
a controller (Figure 3, 180) coupled to the string of cells and configured to, during an erasing operation (Figure 8B): 

in response to the at least one of the top selection cell or the dummy memory cell being failed (Figure 8A, ST11,[[0127-0129]), reset the at least one of the top selection cell or the dummy memory cell ([0009], [000016-0018]).
Regarding claim 3, Kim discloses  wherein the controller is further configured to erase the memory cells [0008-0009],[0060]).
Regarding claim 4, 11, Kim discloses wherein the controller is configured to verify whether at least one of the top selection cell or the dummy memory cell is failed prior to erasing the memory cells (Figure 8B,RA22).
Regarding claims 5, 12,Kim discloses  wherein to verify, the controller is configured to: determine whether a threshold voltage of the at least one of the top selection cell or the dummy memory cell is lower than a first verification level ([0008],[0012]); and in response to the threshold voltage of the at least one of the top selection cell or the dummy memory cell being lower than the first verification level, apply a program voltage to the at least one of the top selection cell or the dummy memory cell ([0149],[0164-0165]).
Regarding claims 7, 13, Kim discloses wherein the controller is configured to verify whether at least one of the top selection cell or the dummy memory cell is failed after erasing the memory cells (Figure 8B, RA22).
Regarding claims 8, 16, Kim discloses wherein the controller is further configured to: erase the at least one of the top selection cell or the dummy memory cell; and apply 
Regarding claims 9, 17, Kim discloses wherein the memory device is a three- dimensional (3D) NAND Flash memory device ([0184]).

Allowable Subject Matter
Claims 6,14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6,14 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention having wherein to verify, the controller is configured to determine whether a threshold voltage of the at least one of the top selection cell or the dummy memory cell is higher than a second verification level; and in response to the threshold voltage of the at least one of the top selection cell or the dummy memory cell being higher than the second verification level, perform a soft erasing operation on the at least one of the top selection cell or the dummy memory cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827